L. CHARLES WRIGHT, Retired Appellate Judge.
Pro se appellant, Ralph Jackson, Jr., appeals from the denial of relief from a condemnation order.
The record reveals that the Alabama Alcoholic Beverage Control Board (ABC) received information that Jackson was dealing in rock cocaine out of a hotel in Coosa County, Alabama. An ABC agent arranged a “buy-bust” operation. In November 1989 the operation resulted in the seizure of fourteen rocks of cocaine and $1,126.03 in currency from Jackson’s pockets. Jackson was placed under arrest and subsequently convicted.
In January 1991 the Shelby County Circuit Court entered an order condemning the currency. The order, obtained by default when Jackson failed to respond to the summons and complaint, states that the currency had been used in “the act of selling, receiving, or attempting to sell or receive a controlled substance, to-wit: Cocaine and is therefore due to be condemned.” The currency was ordered forfeited to the state for the use and benefit of the ABC’s Law Enforcement Fund, the Coosa County Sheriffs Department, and the Shelby Regional Narcotics Task Force. The record does not indicate that any post-judgment motions or an appeal were filed.
In September 1992, in the Coosa County Circuit Court, Jackson filed a petition for relief from conviction or sentence and a petition for writ of replevin. He requested that his conviction be declared void and that his currency be returned. The State of Alabama answered, contending that the issues raised in Jackson’s petition should have been raised at trial, or on appeal. The Coosa County Circuit Court found that Jackson’s property was “properly seized, condemned and distributed by separate judgment, and accordingly *444[Jackson] is not entitled to relief and the petition is denied.” Jackson’s post-judgment motion was denied. Jackson appeals.
On appeal Jackson asserts that the Shelby County Circuit Court lacked jurisdiction to condemn his property. Jackson also asserts that the condemnation proceedings were not instituted promptly. The dispositive issue is whether this case is due to be dismissed for failure to file a timely notice of appeal.
Rule 4, A.R.A.P., governs the time for filing an appeal. It provides that notice of appeal to this court must be filed within 42 days after a judgment on the merits or on a ruling from an appropriate post-judgment motion. Although Jackson’s notice of appeal was timely filed as to the Coosa County judgment, his appeal concerns issues relating to the Shelby County condemnation order only. We cannot consider those issues; we are compelled to dismiss the appeal as untimely. Asam v. City of Tuscaloosa, 585 So.2d 60 (Ala.Civ.App.1991).
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
APPEAL DISMISSED.
All the Judges concur.